DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 have been considered by the examiner.

Claim Interpretation
	Applicants amendments utilize the transitional phrase “consisting of” in the body of the claim. From MPEP 2111.03:
When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a suspension consisting of […] microbial metabolites suspended in a suspension medium selected from the group consisting of an aqueous suspension, an aqueous emulsion and a nonpolar solvent”, and the claim also recites “wherein the […] microbial metabolite is […] sequestered in a cyclodextrin complex in the suspension” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements.” The suspension is first described in a manner which is closed to unrecited elements and then can optionally include the unrecited element cyclodextrin.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 sets forth the recitation “a suspension consisting of […] microbial metabolites suspended in a suspension medium selected from the group consisting of an aqueous suspension, an aqueous emulsion and a nonpolar solvent”. When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements.”
Claim 1 sets forth a step of applying the suspension to one or more locations in line 7.
Claim 7 further describes the suspension of claim 1 including microbial metabolites sequestered in a cyclodextrin complex in the suspension.
Claims 8-9 further describe wherein the suspension is coated on a […] granule.
A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step [MPEP 2113.03 II].
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purposes of examination, with regard to the claims 7-9, which introduce additional elements to the claimed suspension of claim 1, the limitation in claim 1, line 3 is interpreted as “a suspension COMPRISING one or more […]” because the “consisting of” language is incompatible with the additional limitations set forth in dependent claims 7-9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kottb et al. (Frontiers in microbiology, 2015).

In regard to claim 1, Kottb et al. disclose method for enhancing of plants (e.g. Arabidopsis thaliana) [Page 10; Fig. 8] comprising the steps of:
providing an aqueous suspension of microbial metabolite 6-pentyl pyrone (e.g. 2mM 6PP, where 6PP is not soluble in water) [Fig. 8];
applying the suspension a location around a plant (e.g. soil in which plants were grown) [Fig. 8], wherein the application occurs at the location at a level sufficient to increase plant disease resistance (e.g. decreased disease systems in the form of lesions on plant leaves) [Fig. 8];
the microbial metabolite consisting of 6-pentyl pyrone (e.g. 6PP);
and wherein the claim scope is not limited by claim language that makes optional but does not require steps to be performed (e.g. wherein the microbial metabolite is, optionally, sequestered in a cyclodextrin complex).

In regard to claim 2, Kottb et al. disclose providing an aqueous suspension of microbial metabolite 6-pentyl pyrone (e.g. 2mM 6PP) [Fig. 8]. This equates to about 6.6 microliters 6-pentyl pyrone or a mixture thereof per plant seed/plant.

In regard to claim 5, Kottb et al. disclose one microbial metabolite derived from Trichoderma species (e.g. eukaryotic source) such as T. asperellum [Abstract], wherein the reference discloses one single microbial metabolite and therefore is not considered to require a mixture of more than one metabolite derived from more than one source.

Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siepe et al. (US Patent Publication No. 2019/0230937 A1), effectively filed 02/09/2016.

In regard to claim 1 and 7, Siepe et al. disclose a method for enhancing of plants (e.g. application of biopesticides having plant growth promoting and/or yield enhancing activity) [Paragraph 0071] comprising the steps of:
providing a microbial metabolite/biopesticide from group L4 [Paragraph 0080];
applying the metabolite to one or more locations in, on, around, proximal to or by a plant, a plant seed, a plant crop, or a plant root (e.g. as a seed treatment and soil application) [Paragraph 0093], wherein the application occurs at the location at a level sufficient to increase at least one of plant root development, plant growth, plant yield, resistance to drought, or plant disease resistance (e.g. with beneficial effects such as pesticidal activity (i.e. resistance to pests) and improvement of plant health) [Paragraph 0100];
wherein the microbial metabolites (e.g. microbial metabolite/biopesticide from group L4) [Paragraph 0080] is 1-octen-3-ol [Paragraph 0064], 
and wherein the agent microbial metabolite is stabilized by sequestering in a cyclodextrin complex (e.g. a preferred growth media comprising cyclodextrin) [Paragraph 0237].

In regard to claims 8-9, Siepe et al. disclose wherein the agent is coated onto a granule prior to being applied around, proximal to or by a plant, a plant seed, a plant crop, or a plant root, wherein the granule coated is a plant fertilizer (e.g. suitable solid carriers include fertilizers) [Paragraph 0325] and wherein the agent is coated onto the granule (e.g. plant propagation material) at a level of from 0.2 to 20 microliters of at least one microbial metabolite per gram of granule [Paragraph 0371], preferably from 5 to 100g per 100 kg of plant propagation material (preferably seeds) (e.g. at a ratio of microbial metabolite: material 1:20000 – 1:1000 ; 5-100g/100,000g) [Paragraph 0371] which one of skill in the art would understand lies within the claimed range (e.g. a ratio of 1:5000 – 1:50, calculated as 0.2-20 microliters of the agent and 1 unit of the seed/granule, with the proviso that seed size varies).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kottb et al. (Frontiers in microbiology, 2015) as applied to claim 1 above, and further in view of RPD942 (University of Illinois Extension, 2000).

In regard to claim 3, Kottb et al. perform experiments on plants such as Arabidopsis thalina [Abstract], particularly in relation to Botrytis cinereal (e.g. gray mold) disease [Fig. 8]. The reference does not explicitly disclose wherein the plant is selected from the group consisting of corn, squash and soybean.

RPD describes gray-mold rot or Botrytis blight, caused by the wide-spread fungus Botrytis cinerea, as affecting most vegetable and fruit crops, as well as a large number of shrubs, trees, flowers, and weeds [Page 1, First Paragraph]. The fungus can infect the fruit of […] squash [Page 1, last paragraph]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the metabolite treatment steps described by Kottb for plants such as squash. One of ordinary skill in the art would have been motivated to do so to prevent gray mold fungal infection in the plant.

Response to Arguments
The rejection (05/11/2022) of claims 1-3, 5 and 7-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendments to the claim.

Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.

Applicants argue (Pg. 7) the claim are recited in closed form since it uses the language “consisting of”. This argument has been considered, however Applicant utilizes the transitional phrase “consisting of” in the body of the claim and the method claimed (as a whole) utilizes “comprising” transitional language. From MPEP 2111.03:
When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole.

Applicant argues (pg. 7) Siepe discloses 1-octen-3-ol as a biochemical pesticide and not as a microbial metabolite to increase at least one of plant root development, plant growth, plant yield, resistance to drought, or plant disease resistance. This argument is not persuasive. Given the plain meaning, biopesticides are derived from organisms or products found in nature and are utilized to manage diseases and pests. Therefore, the biopesticide recited in Siepe is considered a microbial metabolite capable of increases plant disease resistance.

Applicant’s arguments (pgs. 8-11) are directed to the newly amended claim limitations and are moot in view of the new ground of rejection presented above based on the teachings of the Kottb reference.

Applicant argues (Pg. 12) Siepe does not teach any use of a cyclodextrin complex to sequester the metabolites. This argument is not persuasive. Siepe discloses isolating the culture from the growth media for use in the composition [Paragraph 0233]. Isolated culture is at least 60% free from growth media [Paragraph 0233]. Therefore, the use of a cyclodextrin growth media would necessarily result in an agent in which cyclodextrin is present in amounts up to 40% based on the teachings of Siepe. Applicant further argues cyclodextrin is listed in a “laundry list” among other growth media. This argument is not persuasive. A list-type disclosure of all possible growth media anticipates all the listed components (Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1376 (Fed. Cir. 2005) (rejecting "the notion that [a compound] cannot anticipate because it appears without special emphasis in a longer list").

Applicant argues (Pg. 10) Siepe does not disclose the ranges in claims 2 and 9. This argument is not persuasive. Siepe et al. disclose applying the metabolite agent (e.g. active component) to a seed, such as 1-octen-3-ol [Paragraph 0064], preferably from 5 to 100g per 100 kg of plant propagation material (preferably seeds) (e.g. at a ratio of agent: material 1:20000 – 1:1000 ; 5-100g/100,000g) [Paragraph 0371] (e.g. a ratio of 1:5000 – 1:50, calculated as 0.2-20 microliters of the agent and 1 unit of the seed/granule, with the proviso that seed size varies).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        September 8, 2022